                       Case:18-03085-swd        Doc #:13 Filed: 12/01/18         Page 1 of 4
                                      United States Bankruptcy Court
                                      Western District of Michigan
In re:                                                                                  Case No. 18-03085-swd
Joshua Alan First                                                                       Chapter 7
Kristen Amber First
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0646-1           User: howep                  Page 1 of 2                   Date Rcvd: Nov 29, 2018
                               Form ID: 318                 Total Noticed: 39

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 01, 2018.
db             +Joshua Alan First,    29400 Pine Row Trail,     Dowagiac, MI 49047-7705
db             +Kristen Amber First,    72922 6th Avenue,     South Haven, MI 49090-8187
8253323        +Barbar Family Trust,    PO Box 153,    Paw Paw MI 49079-0153
8253324         Bronson Healthcare Group,    Dept. #771700,     PO Box 77000,    Detroit MI 48277-1700
8253329       ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Citi Cards,       PO Box 78045,    Phoenix AZ 85062-8045)
8253328         Chase,    Cardmember Services,    PO Box 6294,    Carol Stream IL 60197-6294
8253335        +Great Lakes Higher Education,     PO Box 7860,    Madison WI 53707-7860
8253336         H.E.L.P. Financial Corporation,     6644 Solution Center,     Chicago IL 60677-6006
8253338         Lakeland Heathcare,    Dept #771508,    PO Box 77000,     Detroit MI 48277-1508
8253339        +Lakeland Patient Accounts,     3776 Hollywood Road,    PO Box 410,    Saint Joseph MI 49085-0410
8253342        +SWMC Niles Family & Internal,     Medicine,    2002 S. 11th Street,    Niles MI 49120-4074
8253341        +Stagg Medical Center,    525 S. Center Street,     Hartford MI 49057-1362
8253344         US Dept of Education,    Claims Filing Unit,     PO Box 8973,    Madison WI 53708-8973
8253345         Won K. Lee, MD,    2650 Horizon Drive, SE,     Suite 233,    Grand Rapids MI 49546-7686

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Andy Vara,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Daniel J. Casamatta,
                 Assistant U.S. Trustee,    Office of the U.S. Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Daniel M. McDermott,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        David W. Asbach,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Dean E. Rietberg,
                 Trial Attorney,    Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Habbo G. Fokkena,
                 Office of the United States Trustee,     Michigan/Ohio Region 9,
                 The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,     Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Matthew T. Cronin,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: matthew.w.cheney@usdoj.gov Nov 29 2018 22:38:02        Matthew W. Cheney,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Michael V. Maggio,
                 Trial Attorney,    Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        Michelle M. Wilson,
                 Trial Attorney,    Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        United States Trustee,
                 Michigan/Ohio Region 9,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Nov 29 2018 22:37:24        United States Trustee,
                 The Ledyard Building, 2nd Floor,    125 Ottawa Avenue NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
8253321        +E-mail/Text: collections@adviacu.org Nov 29 2018 22:37:53        Advia Credit Union,
                 550 South Riverview Drive,    Kalamazoo MI 49004-1299
8253322        +E-mail/Text: collections@adviacu.org Nov 29 2018 22:37:53        Advia Credit Union,
                 550 South Riverview,    Kalamazoo MI 49004-1299
8253325         EDI: CAPITALONE.COM Nov 30 2018 03:24:00       Capital One Bank,    PO Box 6492,
                 Carol Stream IL 60197-6492
8253326        +EDI: CHASE.COM Nov 30 2018 03:24:00       Chase,   PO Box 94014,    Palatine IL 60094-4014
8253327         EDI: CHASE.COM Nov 30 2018 03:24:00       Chase,   PO Box 15123,    Wilmington DE 19850-5123
8253330         EDI: WFNNB.COM Nov 30 2018 03:24:00       Comenity/Younkers,   PO Box 659450,
                 San Antonio TX 78265-9450
8253331        +EDI: WFNNB.COM Nov 30 2018 03:24:00       Comenity/Younkers,   PO Box 182789,
                 Columbus OH 43218-2789
8253334         E-mail/Text: bankruptcynotification@ftr.com Nov 29 2018 22:37:59        Frontier Communications,
                 19 John Street,    Middletown NY 10940-4918
8253337         EDI: CBSKOHLS.COM Nov 30 2018 03:23:00       Kohl’s,   PO Box 2983,    Milwaukee WI 53201-2983
8253340        +E-mail/Text: bankruptcy@mortgagecenter.com Nov 29 2018 22:37:10        Mortgage Center, LLC,
                 PO Box 2171,    Southfield MI 48037-2171
8253343         E-mail/Text: donna.justice@usdoj.gov Nov 29 2018 22:38:03        US Attorney,    PO Box 208,
                 Grand Rapids MI 49501-0208
8253332         EDI: USBANKARS.COM Nov 30 2018 03:23:00       Elan Financial Services,    Flagstar Bank,
                 P.O. Box 790408,    St. Louis MO 63179-0408
                           Case:18-03085-swd               Doc #:13 Filed: 12/01/18                Page 2 of 4



District/off: 0646-1                  User: howep                        Page 2 of 2                          Date Rcvd: Nov 29, 2018
                                      Form ID: 318                       Total Noticed: 39


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
8253333         EDI: USBANKARS.COM Nov 30 2018 03:23:00     Elan Financial Services,   P.O. Box 108,
                 St. Louis MO 63179-0408
                                                                                            TOTAL: 25

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 01, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 29, 2018 at the address(es) listed below:
              Jason Kellogg Wright    on behalf of Creditor   Mortgage Center jwright@weltman.com,
               ecfwdm@weltman.com
              Thomas R. Betker    on behalf of Debtor Kristen Amber First betkerbankruptcy@yahoo.com
              Thomas R. Betker    on behalf of Debtor Joshua Alan First betkerbankruptcy@yahoo.com
              Thomas R. Tibble    TrusteeTibble@tibblecpa.com, MI10@ecfcbis.com
                                                                                             TOTAL: 4
                     Case:18-03085-swd            Doc #:13 Filed: 12/01/18     Page 3 of 4
Official Form 318 (12/15)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, MI 49503


 IN RE: Debtors (names used by the debtors in the last 8
 years, including married, maiden, trade, and address):
                                                                  Case Number 18−03085−swd
         Joshua Alan First
         29400 Pine Row Trail                                     Chapter 7
         Dowagiac, MI 49047
         SSN: xxx−xx−8625                                         Honorable Scott W. Dales
         Kristen Amber First
         72922 6th Avenue
         South Haven, MI 49090
         SSN: xxx−xx−7077
                                                    Debtors



                                           Order of Discharge

IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

        Joshua Alan First                                     Kristen Amber First
                                                              aka Kristen Amber Cook

                                                              By the court:


        DATE: November 29, 2018




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                This order does not prevent debtors from paying
and it does not determine how much money, if                  any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                          debts according to the reaffirmation agreement.
                                                              11 U.S.C. § 524(c), (f).
                                                                          For more information, see page 2 >




Official Form 318                                Order of Discharge                          page 1
                    Case:18-03085-swd         Doc #:13 Filed: 12/01/18      Page 4 of 4

Creditors cannot collect discharged debts
This order means that no one may make any                 Most debts are discharged
attempt to collect a discharged debt from the             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,           personal liability for debts owed before the
or otherwise try to collect from the debtors              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise          Also, if this case began under a different chapter
in any attempt to collect the debt personally.            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.               are discharged.
However, a creditor with a lien may enforce a             In a case involving community property: Special
claim against the debtors' property subject to that       rules protect certain community property owned
lien unless the lien was avoided or eliminated.           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
